DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits. 
Claim(s) 1-20 is/are currently pending and considered below.

Drawings
The drawings are objected to because: 
reference character “42” appears twice in Fig. 2;
reference character “8” in Fig. 3 is not mentioned in the description;
“circulating air channel” of claim 1 must be shown in the Drawings
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 

Claim Objections
Claim(s) 1-20 is/are objected to because of the following informalities:
Claim 1-18 are objected to because the elements and limitations being claimed are not separated into different lines, making it hard to read and understand in many instances (see 102/103 rejection below for an example of claims separated into different lines).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following element(s) is/are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Claim 1, “lock catching assembly locking,” referring to a lock catch 81 and a lock catch elastic element 82 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20
Claim 18 recites “a gain gun”; however, as there is no disclosure of such matter in the Specification or the Drawings (although “a gain gun” appears once in the Specification, it is mere duplication of the claim limitation without any description of the element). As such, claim contains subject matter which was not described in the specification and lacks written description.  
All dependent claims of the above claims inherit all of the limitations and thus are likewise rejected under 35 U.S.C. 112(a) as being indefinite for failing to particularly point out and distinctly claim the subject matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 1, introduction of “the electric motor being in transmission connection with the crank via a transmission mechanism and driving, via the linkage, the first piston to 
	Claim 18 recites “a gain gun”; however, it is unclear what “a gain gun” is, as there is no disclosure of such matter in the Specification. Furthermore, the gain gun is not being positively recited as a part of the nail gun as a whole, further causing confusion. For the aforementioned reasons, claim 18 is rendered indefinite. For the purposes of examination, a gain gun is construed to be the nail gun of the preamble.
All dependent claims of the above claims inherit all of the limitations and thus are likewise rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell (US 2015/0122868 A1).
Regarding claim 1, Campbell discloses a nail gun (10) which fires nails stably, comprising: 
a housing (20), 
a trigger (38), 
an electric motor (50), 
a first cylinder (64), 
a second cylinder (74), 
a crank (crank arm 80 & crank arm roller 82), 
a linkage (88), 
a nail firing assembly (24, 28 & 30), and 
a nail supplying assembly (14), 
the second cylinder being disposed in the first cylinder (Fig. 1), 
inside the first cylinder being provided a first piston (66), 
inside the second cylinder being provided a second piston (76), 
the linkage being in transmission connection with the first piston (Figs. 1-2), 
the electric motor being in transmission connection with the crank via a transmission mechanism and driving, via the linkage, the first piston to make an axial motion in the first cylinder (para. 35-36), 
(head assembly 170 including first fluid conduit 190 and second fluid conduit 192, at least Figs. 5 and 7B), 
the nail firing assembly comprising a striker (24) which is connected with the second piston (Fig. 1), 
wherein an upper end inside the first cylinder is provided with a lock catch assembly (at least 198, 172, 174, 176, and 178) locking the second piston to a high point, 
an unlocking ejector pin (144/146) is provided on the first piston (Fig. 3), 
the first piston moves upwards to drive the unlocking ejector pin to move upwardly, such that the unlocking ejector pin pushes the lock catch assembly to be detached from the second piston, and then the second piston moves downwardly under an air pressure to cause the striker to strike the nail (para. 45-49).
Regarding claim 10, Campbell discloses the nail gun according to claim 1, wherein the nail gun comprises a trigger switch (38);
a trigger ejector pin which can trigger the trigger switch upon trigger-pulling is provided on the trigger (Examiner uses official notice that, while the trigger ejector pin is not explicitly shown by Campbell, it is an essential part of a nail gun with a trigger – see for example, pin 62 of Ootsuka US 2021/0229249 A1);
the transmission mechanism comprises a decelerator (60), a transmission shaft in transmission connection with the decelerator, and a cam (88) sleeved on the transmission shaft (Fig. 3); and
(104) is provided between the cam and the trigger switch, such that when the cam moves to the high point, it pushes the self-lock ejector pin to trigger the trigger switch and detach the trigger ejector pin from the trigger switch;
while when the cam moves to a low point, the self-lock ejector pin is detached from the trigger switch ([0037]).
Regarding claim 16, Campbell discloses the nail gun according to claim 10, wherein a lower end of the self-lock ejector pin is provided with a fitting portion fitted with the cam, the fitting portion having a big-end-down trapezoidal shape (Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Berry (US 2005/0218178 A1).
Regarding claim 2, Campbell discloses the nail gun according to claim 1, wherein the second piston comprises a piston core and a piston bush sleeved on the piston core (Figs. 8-9), 
Campbell does not explicitly disclose that an upper end of the piston core is provided with a bayonet fitted with the lock catch assembly.
However, Berry discloses that it is well-known in the nail gun art to utilize a bayonet fitted with a lock catch assembly (bayonet 1062, Fig. 10 and para. 170-171)
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the upper end of the piston core, as disclosed by Campbell, to be provided with a bayonet fitted with the lock catch assembly, as taught by Berry, with the motivation to provide a well-known locking mechanism onto the nail gun.

Regarding claim 3, modified Campbell discloses the nail gun according to claim 2, wherein the upper end inside the first cylinder is provided with a mounting seat (170), and (slots therein), wherein the lock catch assembly is installed in the mounting slot (see at least Fig. 6);
a notch for the unlocking ejector pin to extend into is provided at a bottom portion of the mounting seat, and the unlocking ejector pin penetrates through the notch to act in cooperation with the lock catch assembly (a notch for 172, 180, 144, and 146, Fig. 7A).

Regarding claim 4, modified Campbell discloses the nail gun according to claim 3, wherein the lock catch assembly comprises a lock catch and a lock catch elastic element which pushes the lock catch to reset, a limiting step fitted with the bayonet and an open slot in communication with the notch are provided on the lock catch, and a push bevel fitted with the unlocking ejector pin is provided at an inner side wall of a lower end of the open slot (176 and 212, as shown in Fig. 10).

Regarding claim 5, modified Campbell discloses the nail gun according to claim 4, wherein a mounting hole is provided inside a rear end of the lock catch, wherein one end of the lock catch elastic element is mounted in the mounting hole, and the other end thereof abuts against an inner wall of the mounting seat (Fig. 10).

Regarding claim 6, modified Campbell discloses the nail gun according to claim 3, wherein a guide rail is provided in the mounting slot (rail inside 170 upon which the lock catch assembly is provided, Fig. 15), wherein a profile of the guide rail is arranged to match that of the mounting slot;
(Fig. 15); and
a bottom wall of the guide rail is provided with a through port in communication with the notch (Figs. 7A and 8).

Regarding claim 7, modified Campbell discloses the nail gun according to claim 3, wherein an upper end of the piston core projects out of a top wall of the second cylinder (Fig. 8);
a guide bush (176) is provided between the upper end of the piston core and the top wall of the second cylinder (Fig. 10);
an upper end of the guide bush penetrates through the mounting seat and a top wall of the first cylinder (Fig. 10); and
an upper end periphery of the guide bush is provided with an external thread and is fixed, via a nut, onto a top wall of the first cylinder (Fig. 10).

Regarding claim 8, modified Campbell discloses the nail gun according to claim 7, wherein an upper end side wall of the guide bush is provided with a side opening for the lock catch assembly to penetrate through so as to act in cooperation with the bayonet (upon modification – Fig. 10).

Regarding claim 9, modified Campbell discloses the nail gun according to claim 7, wherein a lower end of the guide bush is provided with an annular step fitted with a top wall (Fig. 7A), wherein a first sealing ring (see the sealing ring by 64 on Fig. 7A) is provided between the annular step and the top wall inner surface of the second cylinder (Fig. 7A).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Ootsuka (US 2021/0229249 A1).
Regarding claim 17, Campbell discloses the nail gun according to claim 10, 
Campbell does not explicitly disclose wherein the nail gun further comprises a Microcontroller Unit MCU and a selector switch that freely switches the nail gun between a single nail mode or a continuous nail mode, the selector switch being electrically connected to the MCU.
However, Ootsuka discloses that it is well-known in the nail gun art wherein the nail gun further comprises an Microcontroller Unit MCU (control system, Fig. 5) and a selector switch (mode selection mode 73) that freely switches the nail gun between a single nail mode or a continuous nail mode (para. 170), the selector switch being electrically connected to the MCU (Fig. 5).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the nail gun, as disclosed by Campbell, to be provided with a micro controller unit and a selector switch, as taught by Ootsuka, with the motivation to allow switching between a single nail mode or a continuous nail mode.
Allowable Subject Matter
Claims 11-15 and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, no prior art of record teaches the trigger ejector pin provided with a rotary hole such that the trigger motion occurs in a rotary direction (Ootsuka for example shows the pin moving in translational direction not rotary direction via a rotary hole).
	Regarding claim 18, while prior art of record teaches similar safety mechanism for the nail exit, none teaches the safety mechanism in the exact arrangement of claim 18 (with the fixed seat, a nail exit base plate, and a nail exit cover plate). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142.  The examiner can normally be reached on M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731